Citation Nr: 1737395	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left knee posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for left knee posttraumatic arthritis, assigning a 10 percent rating effective March 12, 2007.

In February 2017, the Board remanded this case for a hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his May 2017 hearing, the Veteran testified that this disability had worsened since his July 2014 examination.  Specifically, he reported an increase in pain and a decrease in his ability to bend his left knee.  As such, a new examination is necessary to determine the current severity of the Veteran's left knee disability.  The Board notes that subsequent to the previously conducted VA examinations, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, this new examination should be undertaken with these additional requirements in mind.

Also at his hearing, the Veteran stated that he had taken an early retirement and disability from Social Security.  He stated that his Social Security Administration benefits were based on his back and his knee.  The Board notes that this is contradicted by the December 2002 SSA disability determination and transmittal, which shows that the Veteran was disabled due to disorders of the back with no secondary diagnosis established.  These SSA records and their supporting medical evidence were associated with the claims file in October 2009.  As such, the Veteran has not identified outstanding SSA records.

The claims file does not include any VA treatment records since December 2012.  As such, on remand, VA must obtain any outstanding VA treatment records and associated them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records at VA facilities.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence of such records must be verified and documented in the record and the Veteran notified accordingly. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected left knee disability.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's left knee disability, including limitation of motion, meniscal symptoms, and instability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's left knee disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claim for an increased rating for the left knee in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

